Citation Nr: 0931711	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for psychiatric disability.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel










INTRODUCTION

The Veteran had active military service from December 1999 to 
December 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision. 


FINDING OF FACT

The weight of the evidence shows that the Veteran's current 
psychiatric disability was not caused by, did not begin 
during, and was not aggravated by his military service.


CONCLUSION OF LAW

Criteria for service connection for a psychiatric disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
The Veteran contends, in essence, that he has a psychiatric 
disability that was aggravated by service.  

Although no psychiatric disability was noted at enlistment, 
the record contains private treatment records showing that 
the Veteran was seen for psychiatric problems from June to 
November 1999.  These private treatment records reveal that 
the Veteran had sought counseling, complaining of depression.  
The Veteran was diagnosed with major depression, which was 
attributed to marital problems and to the death of the 
Veteran's parents before he was 10 years old.

Service medical records are negative for complaint or 
treatment of psychiatric problems; and, while the Veteran 
indicated that he had received treatment at Fort Hood, Texas 
(in his substantive appeal), including care from "different 
chaplains and family life chaplains" during service, 
treatment records from Darnel Medical Center at Fort Hood did 
not show any psychiatric treatment.

Following service, the Veteran has been unemployed, and he 
was awarded Social Security Administration (SSA) disability 
benefits due to his psychiatric condition effective September 
15, 2003.  The limited post-service medical treatment 
records, dated since September 2003, show that the Veteran 
has been diagnosed as having numerous Axis I psychiatric 
disabilities, including partner relationship problem (marital 
discord); generalized anxiety disorder; major depressive 
disorder; anxiety; dysthymic disorder, adjustment disorder; 
insomnia; and posttraumatic stress disorder (PTSD).

At a VA examination in October 2003, the Veteran was noted to 
have been separated from his wife, and it was noted that he 
had not worked since being discharged from service.  The 
Veteran reported that while in service, he had a lot of 
stress from marital problems, which had continued post 
service, and he was diagnosed with a partner relationship 
problem (marital discord).  However, no opinion was provided 
about any possible relationship between the Veteran's 
psychiatric disability and his time in service.

As such, the Board remanded the Veteran's claim to determine 
whether he had a psychiatric disability that was caused by, 
began during, or was aggravated by his time in service. 

The Veteran initially underwent a VA examination in June 2008 
where he reported that it was very stressful driving a tank 
in the military and he indicated that he had sought 
counseling for stress while in the military.  The Veteran 
also indicated that he had struggles with depression prior to 
entering the military, leading eventually to a nervous 
breakdown in approximately 1997.  Fortunately, by his own 
admission, the counseling helped; and the Veteran 
subsequently enlisted into military service; however, the 
Veteran stated that he had a second nervous breakdown in 
approximately 2000, which lasted for about a week before 
symptoms improved.  Because of this incident, the Veteran 
reportedly met with a chaplain at Fort Hood, with whom he 
attended counseling sessions with weekly for the next two 
years.  The Veteran also stated that following discharge from 
service, he had been unable to get a job and began to have 
anxiety.  The examiner observed that the Veteran was not 
seeking any mental health treatment at that time, and noted 
that the Veteran nevertheless continued to perform well 
without any treatment.  The examiner diagnosed the Veteran 
with a panic disorder without agoraphobia.

The examiner observed that the Veteran had significant 
marital discord prior to enlistment, and he felt that 
financial difficulties might have led to the Veteran's 
depression, but the examiner then concluded his report by 
stating that the Veteran's current psychiatric disability did 
not pre-exist his time in service.  However, the examiner 
then perplexingly added that it was at least as likely as not 
that the Veteran's current psychiatric disability was 
aggravated by his time in service also adding the equally 
perplexing statement that the Veteran's current psychiatric 
disability was less likely than not to have had its onset 
during service.  

The examiner concluded that the Veteran's continuity of 
psychiatric symptoms since service was acknowledged but the 
symptomatology had changed from being predominantly 
depressive symptoms to panic attacks.

In October 2008, the examiner filed an addendum to his 
opinion stating that the Veteran's Axis I disability most 
likely had its onset during the Veteran's time in service, 
indicating that the Veteran had a single episode of major 
depressive disorder prior to service which was successfully 
treated, and that he had another episode in service in 2000, 
and without any explanation, the examiner stated that the 
current Axis I disability was most likely related to the 
episode in 2000.

Given the confusing nature of the examiner's statements, 
combined with the lack of any rationale for his conclusions, 
the Veteran was provided with a second VA examination in May 
2009.  The examiner again reviewed the Veteran's claims file 
and medical records, and he noted that the Veteran was 
complaining about having a lot of anxiety attacks (including 
4 the previous year).  The examiner diagnosed the Veteran 
with an anxiety disorder, and he noted that from a review of 
the Veteran's claims file it was evident that the symptoms 
had existed since 1999 and the Veteran continued to have mild 
daily symptoms.  Following his examination of the Veteran and 
a review of the medical treatment record (including 
specifically the June 2008 VA examination report), the 
examiner opined that the Veteran's anxiety disorder was not 
due to, caused by, or aggravated by military service, nor did 
it have its onset in military service.  Reviewing the 2008 VA 
examiner's opinion, the examiner noted that it appeared that 
the previous examiner had reasoned that single episodes of 
depression are separate illnesses and that the panic disorder 
is not the same illness as depression.  However, the examiner 
questioned that if that theory was correct, then how would 
the onset of the panic disorder be in service, when the in-
service condition was depression.  The examiner also pointed 
out the logical inconsistency of finding no preexisting 
condition, but then finding that a condition was aggravated 
by service, which would in fact imply, and even require, the 
presence of a pre-existing condition.  

The examiner noted that the Veteran had reported being 
treated for depression in service and receiving counseling 
for depression.  He also noted that the Veteran received 
treatment prior to enlistment for depression due to the loss 
of his parents and marital problems.  However, the examiner 
indicated that no finding of an in-service mood disturbance 
could be made based on either the Veteran's reported history 
or on the service treatment records.

The examiner further explained that the depression that was 
diagnosed prior to service was found to be reactive to the 
Veteran's concerns present at that time; and he articulated 
that reactive depression is presumed to be temporary.  The 
examiner then explained that the Veteran was currently 
receiving no treatment for a mood disturbance, although he 
was reporting some symptomatology.  The examiner concluded 
that the Veteran's anxiety disorder now diagnosed could not 
be linked to service, as it did not exist prior to military 
service.  Additionally, the examiner found that the 
depression that was diagnosed prior to military service was 
not found to be worsened during the Veteran's military 
service.  The examiner noted Veteran's report of continuous 
symptoms, but found that there was not support for the 
documentation of a mood disorder in service.

The Veteran has asserted that he has a psychiatric disability 
that either began during service or alternatively was 
aggravated by his time in service.  However, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to provide 
the requisite nexus between his psychiatric condition and his 
time in service. 

It is true that the Veteran is considered competent to report 
symptoms, but the examiner in May 2009 found that the 
Veteran's reported symptoms were insufficient to conclude 
that a mood disorder had begun in service.

The medical evidence shows that the Veteran had some 
depression prior to service and that he currently has some 
psychiatric symptomatology.  However, in weighing the medical 
evidence, the Board concludes that the May 2009 examiner's 
opinion is more comprehensive and better reasoned than the 
June 2008 examiner's opinion.

The later opinion lacked the inherent inconsistency contained 
in the first opinion, and the second opinion directly 
addressed and dissected the first opinion's flaws.  Given 
that both examiners had access to the Veteran and his claims 
file, both appear to be on equal footing as to the medical 
evidence from which the opinions were drawn.  However, 
because the second opinion is clearer and better reasoned, it 
will be afforded greater weight.  

As such the weight of the evidence is against a conclusion 
that the Veteran has a psychiatric condition that is the 
result of his time in service or that was aggravated by his 
time in service.  Therefore, the criteria for service 
connection have not been met, and the Veteran's claim is 
accordingly denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in July 2003, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the Veteran was informed how effective dates 
and disability ratings are formulated by a letter in June 
2008.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained, as have 
service treatment records, SSA records, and medical records 
from Fort Hood.  The Veteran was also provided with several 
VA examinations (the reports of which have been associated 
with the claims file).  Additionally, the Veteran was offered 
the opportunity to testify at a hearing before the Board, but 
he declined.  Efforts were made to obtain reserve treatment 
records, but unfortunately, no records were located.  
Nevertheless, consideration was given by both the Board and 
by the VA examiners to the Veteran's lay statements about the 
in-service treatment he had received.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a psychiatric disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


